Citation Nr: 1535790	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee instability, status-post reconstruction with residual scars, to include whether the reduction from 30 percent effective October 1, 2010 was proper.

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, to include whether the reduction from 30 percent effective October 1, 2010 was proper.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to February 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO.

In March 2012, the Veteran requested a hearing before a Veterans Law Judge.  In February 2014, the Veteran withdrew his request.

Finally, in August 2015, the Veteran filed a motion seeking to advance his case on the Board's docket.  The Board finds that the criteria to advance the case on the Board's docket are met and accordingly, the motion is granted.  38 C.F.R. § 20.900 (2015).  


FINDINGS OF FACT

1. The reduction in the disability evaluation for right knee instability, status-post reconstruction with residual scars from 30 percent to 10 percent effective October 1, 2010 was done without consideration of the requirements of applicable regulations.

2. The reduction in the disability evaluation for right knee degenerative joint disease from 20 percent to 10 percent effective October 1, 2010 was done without consideration of the requirements of applicable regulations.

3. The Veteran's right knee disability manifest by instability does not render impractical the application of the regular schedular standards.

4. The Veteran's right knee degenerative joint disease manifests with limitation of flexion to no less than 85 degrees.


CONCLUSIONS OF LAW

1. The reduction in the disability evaluation for right knee instability, status-post reconstruction with residual scars, from 30 percent to 10 percent effective October 1, 2010 is void in ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).

2. The reduction in the disability evaluation for right knee degenerative joint disease from 20 percent to 10 percent effective October 1, 2010 is void in ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).

3. The criteria for an evaluation in excess of 30 percent for right knee instability, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

4. The criteria for an evaluation in excess of 20 percent for right knee degenerative joint disease, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reductions

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  The RO satisfied these procedural requirements with a March 2010 rating decision and accompanying letter that proposed reducing the Veteran's rating for right knee instability from 30 percent to 10 percent and his rating for right knee degenerative joint disease from 20 percent to 10 percent.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must then send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a July 8, 2010 rating decision, accompanied by a July 13, 2010 notice letter.  The rating decision reduced the rating for right knee instability from 30 percent to 10 percent and his rating for right knee degenerative joint disease from 20 percent to 10 percent, both effective October 1, 2010.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The Veteran's 30 percent disability rating for right knee instability was originally awarded effective February 1996, and was reduced effective October 1, 2010.  The Veteran's 20 percent disability rating for right knee degenerative joint disease was awarded effective January 2000 and was reduced effective October 1, 2010.  Thus, both ratings had been in effect for more than five years, and as a result, the provisions of 38 C.F.R. § 3.344(a) and (b), governing the circumstances in which a rating that has been in effect for five or more years may be reduced, apply. 

The regulations at 38 C.F.R. § 3.344(a)  require that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993). 

With respect to both the reduction in the disability rating for right knee degenerative joint disease and for right knee instability, the Board notes that improvement was not discussed at all in the July 2010 decision that effectuated the rating reductions nor in the February 2012 statement of the case.  Rather, the RO simply explained that the Veteran's condition more closely approximates the criteria for a 10 percent evaluation for each and found that ratings in excess of 10 percent were not warranted.  

The March 2010 decision proposing the reductions did state that the Veteran's June 2007 and January 2007 VA examinations showed evidence of sustained improvement of his right knee disability.  However, there was no discussion of the current nature and severity of the Veteran's right knee disability compared to its condition at the time the 20 percent disability rating for degenerative joint disease and the 30 percent rating for instability were first assigned.  For example, only the 2007 and 2010 VA examination results were discussed with no mention of the medical evidence that was the basis of the 20 percent rating assigned effective January 2000 or the 30 percent rating assigned effective February 1996.  Further, there was no discussion of whether the evidence made it reasonably certain that the improvement would be maintained under the ordinary conditions of life.  

Thus, the Board finds that the rating decision proposing the reduction, the rating decision effectuating the reduction, and the statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable.  Therefore, the Board finds that the reductions are void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) ("Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law.")

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

As discussed above, the Board has found the reduction in the Veteran's rating for right knee instability to 10 percent to be void ab initio; therefore, the 30 percent rating is restored, and the only issue for consideration is whether the Veteran is entitled to a rating in excess of 30 percent.  

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  A 30 percent evaluation is the highest schedular rating available under the code and is assigned for a severe impairment.  Therefore, no higher schedular rating is available.

With respect to the Veteran's rating for right knee degenerative joint disease, as discussed above, the Board has found the reduction to 10 percent to be void ab initio; therefore, the 20 percent rating is restored, and the only issue for consideration is whether the Veteran is entitled to a rating in excess of 20 percent.  The Veteran's rating is assigned under Diagnostic Code 5010-5260.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Under Diagnostic Code 5010, arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5260 provides for a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  

On VA examination in January 2010 the Veteran's range of motion on flexion was measured to 120 degrees with pain beginning at 120 degrees.  There was no change on repetitive use.  However, the examiner noted that the joint function is additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use, with fatigue as the major functional impact.

An April 2010 orthopedic surgery outpatient note reflects that on testing the Veteran had flexion to 110 degrees, while a May 2010 note reports flexion to 90 degrees.

A March 2013 VA orthopedic clinic note reflects that the Veteran reported severe pain and extremely limited function in his right knee.  On range of motion testing, his flexion was measured to 95 degrees.

A March 2014 VA physical medicine rehab note reflects that on testing the Veteran's flexion was measured to 85 degrees.

On VA examination in March 2015 the Veteran's flexion was measured to 95 degrees with no additional functional loss or range of motion after three repetitions.  He was noted to have pain.  The Veteran did not report flare-ups.

As the Veteran has maintained flexion in his right knee to no less than 85 degrees throughout the period on appeal and the record does not indicate any additional functional loss such that his condition would more closely approximate the criteria for a rating in excess of 20 percent, the Board finds a higher rating is not warranted.

The Board further notes that a rating under Diagnostic Code 5261 is not warranted as the Veteran has never been shown to have extension limited to any greater than 5 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

A compensable scar rating is also not for application as the surgical scar on the Veteran's knee is 2 centimeters by 0.3 centimeters and is not unstable or painful.  See 38 C.F.R. § 4.118.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for either the Veteran's degenerative joint disease or knee instability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms of knee instability are specifically considered by Diagnostic Code 5257, which contemplates knee instability and subluxation.  The Veteran's symptoms of degenerative joint disease, including pain and loss of range of motion are also contemplated in the rating assigned under Diagnostic Code 5260.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right knee disability.  In addition, the Board finds the record does not reflect that the Veteran's right knee disability markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  



ORDER

Restoration of the 30 percent disability rating for right knee instability, status-post reconstruction with residual scars, is granted.

Restoration of the 20 percent disability rating for right knee degenerative joint disease is granted.

A disability rating in excess of 30 percent for right knee instability, status-post reconstruction with residual scars, is denied.

A disability rating in excess of 20 percent disability rating for right knee degenerative joint disease is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


